Citation Nr: 1539038	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-44 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to September 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Chicago, Illinois RO.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In July 2013, the case was remanded for additional development; based on that development, in March 2014, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was obtained in April 2014; the Veteran was sent a copy of the opinion and had the opportunity to respond.  In January 2015, the Board remanded the matters again for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matters on appeal must again be remanded for evidentiary development.

The Veteran has claimed that his hypertension is related (secondary) to his service-connected PTSD.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous [January 2015] remand, the Board instructed that the Veteran be afforded an examination to determine the nature and likely etiology of his hypertension, to include whether it is related to (was caused or aggravated by) his service-connected PTSD.  On June 2015 VA examination, the examiner opined that based on peer reviewed medical literature there is no evidence "at the more than 50 percent level" that PTSD causes hypertension.  The examiner noted that the Veteran has a family history of hypertension and is therefore more likely to have hypertension.  The examiner further noted that hypertension is common in the general population especially as people get older and is also more common in African-Americans.  The examiner stated that drug abuse also increases the incidence of hypertension.  The examiner stated that PTSD is not listed as a cause of persistent hypertension.

Because the June 2015 VA examination did not include an opinion regarding whether the Veteran's hypertension is aggravated by his PTSD, the opinion offered is less than adequate for proper adjudication of the matter.  The medical opinions in the record do not adequately address whether the Veteran's service-connected PTSD aggravated his hypertension.  Consequently, another examination to determine the etiology of the Veteran's hypertension is necessary.   

Additionally, the previous remand instructed that the Veteran be examined by a Board Certified psychiatrist who has not previously evaluated or examined him to determine the current severity of his PTSD and reconcile existing conflicts in the medical evidence in the record.  While the Veteran was examined by a Board Certified psychiatrist in May 2015, a review of the record shows that the May 2015 examiner, Dr. Daghestani, has also examined the Veteran previously, in December 2006 and again in August 2013.  The specific remand instructions have therefore not been fulfilled.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran is entitled to compliance with the Board's explicitly stated instructions.  The Board regrets that the matters must be remanded once more to ensure compliance.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a Board Certified psychiatrist (in light of the conflicting evidence by providers with various levels of expertise which must be resolved) who has not previously evaluated or examined him to determine the current severity of his PTSD and reconcile the existing conflicts in the medical evidence currently in the record regarding the severity and nature of symptoms attributable to PTSD.  The entire record (to specifically include the August 2013 VA examination, the April 2014 VHA opinion, and the July 2014 DBQ) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Is the Veteran's substance abuse secondary to (caused or aggravated by, or a symptom of) his PTSD?  Please provide a detailed explanation of rationale for this opinion, with citation to factual data/medical literature as indicated.  Comment on the medical opinions already in the record in this matter (expressing agreement or disagreement, with rationale).

b)  If the Veteran's substance abuse is determined not to have been caused or aggravated by, or be a symptom of, his PTSD, please identify all psychiatric symptoms found that are attributable solely to the substance abuse (and not also to PTSD).  Then describe the nature, frequency, and severity of all current symptoms and related impairment of social and occupational functioning attributable to the Veteran's PTSD (distinguishing any that may be attributable solely to other non-service connected psychiatric diagnoses).

Any symptoms that cannot be distinguished as due solely to non-service connected psychiatric disability entities must be attributed to the PTSD.
The examiner should comment on the opinions expressed in the April 2014 VHA opinion and the July 2014 DBQ as they relate to symptoms attributable to each diagnosis, expressing agreement or disagreement with each, and including rationale for the agreement or disagreement (with, if possible, citation to supporting factual data and medical literature).

The examiner must include rationale with all opinions.

2.  The AOJ should also arrange for the Veteran to be examined by an internist to determine the etiology of his hypertension.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50 percent or better probability) that it was either caused or aggravated by his service-connected PTSD?

The examiner must explain the rationale for all opinions with citation to supporting factual data and/or medical literature as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2015).

